Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 4/22/22 has been entered and fully considered.
Claims 1 and 4 have been amended.
Claim 3 has been cancelled.
Summary
Applicant’s arguments see pages 5-7, filed 4/22/22, with respect to claims 1, 2 and 4-9 have been fully considered and are persuasive.  The 103 rejection of claims 1, 2 and 4-9 have been withdrawn.
Claims 1, 2 and 4-9 are pending and have been considered.
Reasons for Allowance
Claims 1, 2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of the catalyst satisfies the following Expression 4 (Expression 4) amount of Bronsted acid sites measured by adsorption of pyridine at 200°C > 30 umol/g, recited in the claims; which is outside the scope of prior art.
	KRISHNA ET AL. (WO2012134484; 10/2012) is the closest prior art that teaches:
KRISHNA teaches in claims 1, 13, 14 and 17-22 a process for catalytically dewaxing a waxy hydrocarbon feedstock to yield a lubricant oil comprising the steps of: a) contacting a waxy hydrocarbon feedstock in a first reaction zone, under hydrotreating conditions in which the aromatics content of the feedstock is reduced, with a hydrotreating catalyst to form a first effluent, wherein the hydrotreating catalyst: i) comprises a Group VIII metal supported on an inorganic oxide support; ii) exhibits a decalin conversion of less than 10% at 700°F; and iii) contains less than 0.25 meq of acid sites per gram of the catalyst; and b) contacting at least a portion of the first effluent in a second reaction zone with a dewaxing catalyst under dewaxing conditions to yield a lubricant oil, wherein the lubricant oil has a pour point lower than the pour point of the first effluent.  The inorganic oxide comprises amorphous material, and is selected from the group consisting of silica, alumina, titania, magnesia, zirconia, and combinations thereof.  The Group VIII metal is platinum, palladium, or combinations thereof.  KRISHNA further teaches the step of contacting at least a portion of the lubricant oil with a hydrofinishing catalyst in a third reaction zone.  A layered catalyst system comprising: a) a hydrotreating catalyst comprising a Group VIII metal supported on an inorganic oxide support wherein the hydrotreating catalyst exhibits a decalin conversion of less than 10% at 700°F and; b) a dewaxing catalyst comprising a Group VIII metal and an acidic component selected from the group consisting of zeolites, zeolite analogs, nonzeolitic molecular sieves, acidic clays, or combinations thereof; wherein the hydrotreating catalyst and the dewaxing catalyst are in a ratio of about 1:20 to about 1:2.
	However, KRISHNA differs from the claimed invention in that KRISHNA does not disclose or suggest the combination of the catalyst satisfies the following Expression 4 (Expression 4) amount of Bronsted acid sites measured by adsorption of pyridine at 200°C > 30 umol/g.
In other words, KRISHNA discloses that it is advantageous to eliminate acid sites: by minimization or elimination of acid sites in the hydrotreating catalyst maximizes lubricant oil product yield by avoiding any hydrocracking of the feedstock at elevated temperatures while effectively hydrogenating aromatic species.  
Thus, as KRISHNA discloses the elimination of acid sites, there would be no technical motivation to combine Bronsted acid sites.
Therefore, any combination of KRISHNA fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771







/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771